Per Curiam.
1. It has been repeatedly decided by this court that actions at law may be brought here for review under the act of 1883, and we are satisfied with those decisions.
2. The act of 1883 is not invalid for want of a proper title. The language of the title, “An act in relation to the removal of causes to the Supreme Court,” while not technically accurate, yet describes to the common apprehension that which the act accomplishes. This is all that is required.
3. Under our statutes an appeal lies to this court from a default judgment. The motion to dismiss this appeal is denied.